[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1810

                        FRIEDRICH LU,

                    Plaintiff, Appellant,

                              v.

                  DAVID CHRISTIANI, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard Stearns, U.S. District Judge]                                                               

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Selya and Stahl, Circuit Judges.                                                          

                                         

Friedrich Lu on brief pro se.                        
Susan M. Donnelly,  B.B.O. and Murphy  &amp; Riley, P.C. on  brief for                                                                
appellees.

                                         

                      December 18, 1997
                                         

     Per Curiam.    Upon careful  review  of the  briefs  and                           

record,  we  conclude   that  the  district  court   properly

dismissed  appellant's amended complaint  because it  did not

state  a  cognizable  federal  claim.   To  the  extent  that

appellant  attempts to  raise other  issues  in this  appeal,

those issues do not merit further comment.

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-